United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.B., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE CASUAL FIREFIGHTERS,
Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1164
Issued: December 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 27, 2012 appellant filed a timely appeal from a January 30, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his recurrence claim. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that he sustained a recurrence of disability due
to his accepted June 2, 2010 traumatic injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 22, 2010 appellant, then a 20-year-old firefighter, filed a traumatic injury claim
(Form CA-1) alleging that on June 2, 2010 he sustained a bee sting to his left hand, which
resulted in an allergic reaction, severe disorientation and poor level of consciousness.
In a June 2, 2010 medical report, Dr. Ray Andreassen, an osteopath, obtained a history
that appellant was stung by a bee at his work site and immediately brought to the clinic for
treatment. Appellant was unresponsive to verbal cues and was breathing spontaneously.
Dr. Andreassen diagnosed bee sting anaphylactic reaction and discharged appellant with stable
vital signs. In a June 2, 2010 attending physician’s report (Form CA-20), he stated that
appellant’s allergic reaction was caused or aggravated by the bee sting from the June 2, 2010
employment incident. Dr. Andreassen noted that appellant could resume work on June 3, 2010 if
no further problems occurred. In a June 3, 2010 follow-up note, John Winczura, a physician’s
assistant stated that appellant’s condition had improved.
In a December 16, 2011 telephone note, an OWCP claims examiner stated that appellant
reported that he was terminated from his employment at Tahoe Hotshots because he could not
perform the duties of his position as a result of disorientation from his severe allergic reaction to
the bee sting. Appellant further stated that he was unable to work as a firefighter and would like
his case reopened.
On January 7, 2012 appellant filed a recurrence of disability. He stated that he stopped
work on June 9, 2010 as a result of his recurrence. Appellant did not indicate if his recurrence
was a result of medical treatment or time loss from work. He checked the box marked “no”
when asked if he was in any way limited in performing his usual duties after returning to work
following the original injury, noting that he did not return to work. Appellant also checked the
box marked “no” when asked if accommodations were made after his June 2, 2010 injury. In a
January 7, 2012 claim for compensation (Form CA-7), he requested leave without pay for the
period June 28, 2010 January 7, 2012.
In an attached narrative statement, appellant reported that on June 2, 2010 he was stung
by a bee on his left hand. He immediately informed the Emergency Medical Technician (EMT)
because he knew he was highly allergic. The EMT did not inject him with an EpiPen, checked
his basic operating functions and released him back to work. Appellant informed the EMT that
he was not feeling well and was given Benadryl. A short while later he notified the EMT that his
symptoms were worsening, causing him to go in and out of consciousness. At that point
appellant was injected with an EpiPen and taken to the medical center. He was cleared by the
hospital and released under EMT supervision for three days. On the third day, appellant’s
superintendent informed him that he could not continue working at Tahoe Hotshots because he
was too much of a liability as a result of his bee allergy. Appellant had no duties to attend to
upon his return to work and was forced to resign from his crew. He was offered a wrec crew job,
which was basically a janitorial position at the base where the crew was stationed.
In a May 31, 2010 progress note, Mr. Winczura stated that appellant requested an EpiPen
on May 31, 2010 due to his severe reactions to bee stings. The request was granted. On June 2,

2

2010 appellant was brought to the emergency room for an allergic reaction to a bee sting. He
returned for follow-up treatment on June 3, 2010.
On June 23, 2012 OWCP accepted appellant’s claim for toxic effect of venom,
anaphylaxis due to bee sting. It stated that his claim was reopened due to the fact that he had
filed a recurrence claim.
By decision dated January 30, 2012, OWCP denied appellant’s recurrence claim finding
that the medical evidence did not establish that he sustained a recurrence of disability causally
related to the accepted June 2, 2010 employment injury. It noted that no medical evidence was
submitted past June 2010.2
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.3 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations and which is necessary because
of a work-related injury or illness is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force.4
An employee, who is prevented by employment-related residuals from returning to a job
the employee held when injured does return to a light-duty position or when the medical
evidence shows that the employee could perform the light-duty position, the employee must
present reliable, probative and substantial evidence that he or she cannot perform in the lightduty position because of a recurrence of total disability. As part of this burden, the employee
must show a change in the nature and extent of the injury-related condition or a change in the
nature and extent of the light-duty requirements.5
OWCP’s procedures provide that a recurrence of disability can be created by the
withdrawal of a light-duty assignment made to accommodate an employee if the withdrawal is
not due to misconduct or nonperformance of job duties.6

2

The Board notes that appellant submitted additional evidence after OWCP rendered its January 30, 2012
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision and therefore this additional evidence cannot be considered on appeal. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
3

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008). See 20 C.F.R. § 10.5(y) (defines recurrence of a medical
condition as a documented need for medical treatment after release from treatment for the accepted condition).
4

Id.

5

Terry R. Hedman, 38 ECAB 222 (1986).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3b(1)(c) (January 1995).

3

Although appellant must prove the facts alleged, proceedings under FECA are not
adversarial in nature, nor is OWCP a disinterested arbiter. While the claimant has the burden to
establish his or her claim, OWCP also has a responsibility in the development of the evidence.7
This is particularly true when the evidence is of the character normally obtained from the
employing establishment or other government source.8 20 C.F.R. § 10.118(a) states: The
employer is responsible for submitting to OWCP all relevant and probative factual and medical
evidence in its possession, or which it may acquire through investigation or other means. Such
evidence may be submitted at any time.
ANALYSIS
The Board finds that this case is not in posture for decision as to whether appellant
sustained a recurrence of total disability.
In its January 30, 2012 decision, OWCP found that appellant did not sustain a recurrence
on the grounds that the medical evidence failed to establish that his alleged disability was
causally related to the June 2, 2010 injury. Appellant, however, claimed that he sustained a
recurrence of total disability when his position as a firefighter was withdrawn effective June 5,
2010 and he was forced to resign. He did not contend that his condition had worsened such that
he was unable to perform the duties of his position as a firefighter. In his narrative statement,
appellant reported that his superintendent told him that he was too much of a liability to be a
firefighter due to his bee allergy. He stated that he had no duties to perform upon returning to
work and was forced to resign after he was offered a wrec crew job, which was essentially a
janitorial position.9
OWCP regulations provide that compensation for wage loss due to disability is available
only for any periods during which an employee’s work-related medical condition prevents him
from earning the wages earned before the work-related injury. An employee is not entitled to
compensation for any wage loss claimed to the extent that the evidence contemporaneous with
the period claim establishes that an employee had medical work restrictions in place; that light
duty within those work restrictions was available; and that the employee was previously notified
in writing that such duty was available.10
In its January 30, 2012 decision, OWCP did not make adequate findings regarding
appellant’s allegation that his regular employment was withdrawn, that he was offered work as a
janitor and that he was ultimately not allowed to work at all. It is unclear in the record forwarded
to ECAB whether appellant was offered an appropriate modified-duty position in writing or
whether his regular position was withdrawn by the employing establishment on June 9, 2010.
These questions must be clarified.
7

See Claudia A. Dixon, 47 ECAB 168 (1995).

8

R.E., 59 ECAB 323 (2008); Willie A. Dean, 40 ECAB 1208 (1989).

9

The Board notes that, in a December 16, 2011 telephone note, appellant alleged that he was terminated from his
employment. The status of appellant’s employment subsequent to the June 2, 2010 injury is unclear.
10

20 C.F.R. § 10.500(a).

4

OWCP must develop the case and make factual findings on the status of appellant’s
employment at the time that he claimed a recurrence of disability. This evidence is of the
character normally obtained by the employing establishment and is therefore more readily
accessible to OWCP than to appellant. It is a well established principle that OWCP must make
findings of fact and offer a statement of reasons in its final decisions.11 Once factual findings are
made, OWCP should evaluate the evidence to determine whether a recurrence of disability was
established.12
CONCLUSION
The Board finds that OWCP did not make factual findings on the issue of whether
appellant sustained an employment-related recurrence of disability.
ORDER
IT IS HEREBY ORDERED THAT the January 30, 2012 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this decision.
Issued: December 14, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Anrietta K. Cooper, 5 ECAB 11 (1952); 20 C.F.R. § 10.126.

12

T.M., Docket Nos. 09-1090, 09-2226 (issued March 8, 2010); T.D., Docket No. 07-2331 (issued
June 19, 2008).

5

